DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record failed to teach a spectacle lens manufacturing method including 
a support unit that supports the spectacle lens having two alignment reference marks formed on a concave surface,
an imaging unit that images the alignment reference marks of the spectacle lens supported by the support unit from a convex surface side of the spectacle lens, and
a process of causing the support unit to support the spectacle lens;
a process of obtaining expected imaged positions of the alignment reference marks imaged by the imaging unit, using information regarding the spectacle lens, when a posture of the spectacle lens supported by the support unit becomes a reference posture suitable for mounting the lens holder;
a process of performing position adjustment of the spectacle lens to position images of the alignment reference marks actually imaged by the imaging unit to images of index marks indicating the expected imaged positions, while displaying the images of the index marks and the images of the alignment reference marks; and
a process of mounting the lens holder to the convex surface of the spectacle lens that has undergone the position adjustment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rick K. Chang whose telephone number is (571) 272-4564.  The examiner can normally be reached on 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/RICK K CHANG/                                                                                       Primary Examiner, Art Unit 3726